Name: Commission Regulation (EEC) No 3542/89 of 27 November 1989 fixing the maximum buying-in price and the quantities of beef bought in for the 12th partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 89 Official Journal of the European Communities No L 347/27 COMMISSION REGULATION (EEC) No 3542/89 of 27 November 1989 fixing the maximum buying-in price and the quantities of beef bought in for the 12th partial invitation to tender under Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, during which the intervention products are to be delivered by one week ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (*), as last amended by Regulation (EEC) No 3020/89 (*) ; Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Article 1 For the 12th partial invitation to tender opened by Regulation (EEC) No 1627/89 : (a) For category A :  the maximum buying-in price is hereby fixed at ECU 283 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 55 tonnes ; (b) For category C :  the maximum buying-in price is hereby fixed at ECU 277 in Ireland and ECU 279 in Northern Ireland per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity accepted is hereby fixed at 17 411 tonnes. Whereas, after the tenders submitted for the 12th partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68, the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be bought in should be fixed ; Article 2Whereas the price differences recorded result in different maximum buying-in prices being set in Ireland and Northern Ireland in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89 ; By way of derogation from the first sentence of Article 13 (2) of Regulation (EEC) No 859/89, the delivery period for the intervention products is hereby extended by one week.Whereas the scale of the quantities awarded warrants the application of the possibility provided for in Article 13 (2) of Regulation (EEC) No 859/89 of extending the period Article 3 This Regulation shall enter into force on 28 November 1989 . (') OJ No L 148, 28 . 6 . 1968, p. 24. O OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 159, 10 . 6. 1989, p. 36. 0 OJ No L 289, 7. 10 . 1989, p. 26. No L 347/28 Official Journal of the European Communities 28 . 11 . 89 This Regulation shall be binding in its entirety and directly applicable in air Member States. Done at Brussels, 27 November 1989. For the Commission Ray MAC SHARRY Member of the Commission